SECURITY AGREEMENT
 
THIS SECURITY AGREEMENT (this "Agreement") is entered into as of November 10,
2008 by and among each of the signatories party hereto (including any permitted
successors and assigns, the "Debtor") and CRESTPARK LP, INC. (the "Lender") on
behalf of itself and its Affiliates (the "Secured Party").
 
PRELIMINARY STATEMENT
 
ISECURETRAC CORP. (the "Borrower") and the Lender are entering into a Loan
Agreement dated as of November 10, 2008 (as it may be amended, supplemented,
restated or modified from time to time, the "Loan Agreement"). The Debtor is
entering into this Agreement in order to, among other things, induce the Lender
to enter into and extend credit to the Borrower under the Equipment Term Loan
(as defined herein) made under the Loan Agreement.
 
ACCORDINGLY, the Debtor and the Secured Party hereby agree as follows:
 
ARTICLE I
 
DEFINITIONS
 
1.1 Terms Defined in Loan Agreement. All capitalized terms used herein and not
otherwise defined shall have the meanings assigned to such terms in the Loan
Agreement.
 
1.2 Terms Defined in Texas Uniform Commercial Code. Terms defined in the Texas
Uniform Commercial Code which are not otherwise defined in this Agreement are
used herein as defined in the Texas Uniform Commercial Code as in effect on the
date hereof.
 
1.3 Definitions of Certain Terms Used Herein. As used in this Agreement, in
addition to the terms defined in the Preliminary Statement, the following terms
shall have the following meanings:
 
"Article" means a numbered article of this Agreement, unless another document is
specifically referenced.
 
"Collateral" means all Equipment that is purchased with the proceeds of the
Equipment Term Loan, and such Equipment to the extent it constitutes Inventory,
wherever located, in which the Debtor now has or hereafter acquires any right or
interest, and the Proceeds, insurance Proceeds and products thereof, together
with all books and records, customer lists, credit files, software, computer
files, programs, printouts and other computer materials and records related
thereto; provided, however, that to the extent the Debtor obtains Permanent
Equipment Financing with respect to any item of Equipment, such Equipment shall
no longer be Collateral hereunder..
 
"Dispute" means any action, dispute, claim or controversy of any kind, whether
in contract or tort, statutory or common law, legal or equitable, now existing
or hereafter arising under or in connection with, or in any way pertaining to,
this Agreement and each other document, contract and instrument required hereby
or now or hereafter delivered to the Secured Party in connection herewith, or
any past, present or future extensions of credit and other activities,
transactions or obligations of any kind related directly or indirectly to any of
the foregoing documents, including without limitation, any of the foregoing
arising in connection with the exercise of any self-help, ancillary or other
remedies pursuant to any of the foregoing documents.

- 1 -

--------------------------------------------------------------------------------


 
"Equipment" means any "equipment", as such term is defined in
Section 9.102(a)(33) of the UCC, now owned or hereafter acquired by the Debtor
and, in any event, shall include, without limitation, all machinery, equipment,
furnishings, fixtures and vehicles now owned or hereafter acquired by the Debtor
and any and all additions, substitutions, and replacements of any of the
foregoing, wherever located, together with all attachments, components, parts,
equipment, and accessories installed thereon or affixed thereto.
 
"Equipment Term Loan" means that certain term loan described in the Loan
Agreement.
 
"Inventory" means any "inventory", as such term is defined in
Section 9.102(a)(48) of the UCC, now owned or hereafter acquired by the Debtor,
and, in any event, shall include, without limitation, each of the following,
whether now owned or hereafter acquired by the Debtor: (a) all goods and other
personal property of the Debtor that are held for sale or lease or to be
furnished under any contract of service, (b) all raw materials, work-in-process,
finished goods, inventory, supplies, and materials of the Debtor, (c) all
wrapping, packaging, advertising, and shipping materials of the Debtor, (d) all
goods that have been returned to, repossessed by, or stopped in transit by the
Debtor, and (e) all documents evidencing any of the foregoing.
 
"Obligations" means all obligations, indebtedness, and liabilities of any
Borrower, any guarantor and any other Obligated Party to the Lender or
Affiliates of the Lender, or both under the Equipment Term Loan between the
Borrower and the Lender, now existing or hereafter arising, whether direct,
indirect, related, unrelated, fixed, contingent, liquidated, unliquidated,
joint, several, or joint and several, including, without limitation, the
obligations, indebtedness, and liabilities under this Agreement, the other Loan
Documents, any cash management or treasury services agreements and all interest
accruing thereon (whether a claim for post-filing or post-petition interest is
allowed in any insolvency, reorganization or similar proceeding) and all
attorneys' fees and other expenses incurred in the enforcement or collection
thereof.
 
"Proceeds" means any "Proceeds," as such term is defined in Section 9.102(a)(65)
of the UCC and, in any event, shall include, but not be limited to, (a) any and
all Proceeds of any insurance, indemnity, warranty, or guaranty payable to the
Debtor from time to time with respect to any of the Collateral, (b) any and all
payments (in any form whatsoever) made or due and payable to the Debtor from
time to time in connection with any requisition, confiscation, condemnation,
seizure, or forfeiture of all or any part of the Collateral by any Governmental
Authority (or any person acting under color of Governmental Authority), and (c)
any and all other amounts from time to time paid or payable under or in
connection with any of the Collateral.
 
"Schedule" refers to a specific schedule to this Agreement, unless another
document is specifically referenced.

- 2 -

--------------------------------------------------------------------------------


 
"Section" means a numbered Section of this Agreement, unless another document is
specifically referenced.
 
"Secured Obligations" means the Obligations, including without limitation any
such Obligations incurred or accrued during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, whether or not allowed or
allowable in such proceeding.
 
"UCC" means the Uniform Commercial Code as in effect in the State of Texas, as
the same has been or may be amended or revised from time to time, or, if so
required with respect to any particular Collateral by mandatory provisions of
applicable law, as in effect in the jurisdiction in which such Collateral is
located.
 
The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms.
 
ARTICLE II
 
GRANT OF SECURITY INTEREST
 
2.1 Security Interest. The Debtor hereby pledges, assigns and grants to the
Secured Party, a security interest in all of the Debtor's right, title and
interest in and to the Collateral to secure the prompt and complete payment and
performance of the Secured Obligations; provided, however, that if any
Collateral ceases to be Collateral, including as a result of the Debtor
obtaining Permanent Equipment Financing for such Collateral, the Secured Party
shall take all actions reasonably requested by the Debtor to terminate, and
evidence the termination of, the Secured Party's security interest in such
Collateral, including without limitation the execution, delivery and filing of
any applicable release. If the security interest granted hereby in any rights of
the Debtor under any contract included in the Collateral is expressly prohibited
by such contract, then the security interest hereby granted therein nonetheless
remains effective to the extent allowed by Article or Chapter 9 of the UCC or
other applicable law but is otherwise limited by that prohibition.
 
2.2 Debtor Remains Liable. Notwithstanding anything to the contrary contained
herein, (a) the Debtor shall remain liable under the contracts and agreements
included in the Collateral to the extent set forth therein to perform all of its
respective duties and obligations thereunder to the same extent as if this
Agreement had not been executed, (b) the exercise by the Secured Party of any of
its rights hereunder shall not release the Debtor from any of its duties or
obligations under the contracts and agreements included in the Collateral, and
(c) the Secured Party shall not have any obligation or liability under any of
the contracts and agreements included in the Collateral by reason of this
Agreement, nor shall the Secured Party be obligated to perform any of the
obligations or duties of the Debtor thereunder or to take any action to collect
or enforce any claim for payment assigned hereunder.
 
2.3 Authorization to File Financing Statements. The Debtor hereby irrevocably
authorizes the Secured Party at any time and from time to time to file in any
UCC jurisdiction any initial financing statements and amendments thereto that
(a) indicate the Collateral (i) as described herein, regardless of whether any
particular asset comprised in the Collateral falls within the scope of Article
or Chapter 9 of the UCC, or (ii) as being of an equal or lesser scope or with
greater detail, and (b) contain any other information required by subchapter E
of Chapter 9 of the UCC for the sufficiency or filing office acceptance of any
financing statement or amendment, including whether the Debtor is an
organization, the type of organization and any organization identification
number issued to the Debtor. The Debtor agrees to furnish any such information
to the Secured Party promptly upon request.

- 3 -

--------------------------------------------------------------------------------



2.4 Purchase Money Security Interest. The security interest granted herein shall
constitute a purchase money security interest under Section 9-324 of the UCC.
 
ARTICLE III
 
REPRESENTATIONS AND WARRANTIES
 
The Debtor represents and warrants to the Secured Party that:
 
3.1 Title, Authorization, Validity and Enforceability. The Debtor has good and
valid rights in and title to the Collateral with respect to which it has
purported to grant a security interest hereunder, free and clear of all Liens
except for Liens permitted under Section 4.1.6, and has full power and authority
to grant to the Secured Party the security interest in such Collateral pursuant
hereto. The execution and delivery by the Debtor of this Agreement has been duly
authorized by proper corporate or other proceedings, and this Agreement
constitutes a legal, valid and binding obligation of the Debtor and creates a
security interest which is enforceable against the Debtor in all now owned and
hereafter acquired Collateral. When financing statements have been filed in the
appropriate offices against the Debtor in the locations listed on Schedule 1,
the Secured Party will have a fully perfected first priority security interest
in that Collateral in which a security interest may be perfected by filing,
subject only to Liens permitted under Section 4.1.6.
 
3.2 Conflicting Laws and Contracts. Neither the execution and delivery by the
Debtor of this Agreement, the creation and perfection of the security interest
in the Collateral granted hereunder, nor compliance with the terms and
provisions hereof will violate any law, rule, regulation, order, writ, judgment,
injunction, decree or award binding on the Debtor or the Debtor's articles or
certificate of incorporation, bylaws, articles of organization or operating
agreement or other charter documents, as the case may be, the provisions of any
indenture, instrument or agreement to which the Debtor is a party or is subject,
or by which it, or its property, is bound, or conflict with or constitute a
default thereunder, or result in the creation or imposition of any Lien pursuant
to the terms of any such indenture, instrument or agreement (other than any Lien
of the Secured Party).
 
3.3 Principal Location. The Debtor's mailing address, and the location of its
chief executive office and of the books and records relating to the Collateral,
are disclosed in Schedule 2; the Debtor has no other places of business except
those set forth in Schedule 2.
 
3.4 Litigation. There is no litigation, investigation or governmental proceeding
threatened against the Debtor or any of its properties which if adversely
determined would have a Material Adverse Effect on the Collateral or the
financial condition, operations, or business of the Debtor.

- 4 -

--------------------------------------------------------------------------------


 
3.5 No Other Names. The Debtor has not conducted business during the five years
preceding the date of this Agreement under any name except the name in which it
has executed this Agreement.
 
3.6 No Default. No Default exists.
 
3.7 No Financing Statements. No financing statement describing all or any
portion of the Collateral which has not lapsed or been terminated naming the
Debtor as debtor has been filed in any jurisdiction except (a) financing
statements naming the Secured Party as the secured party, and (b) as permitted
by Section 4.1.6.
 
3.8 Federal Employer Identification Number. The Debtor's Federal employer
identification number is as listed on Schedule 3.
 
ARTICLE IV
 
COVENANTS
 
From the date of this Agreement, and thereafter until this Agreement is
terminated:
 
4.1 General.
 
4.1.1 Inspection. The Debtor will permit the Secured Party, by its
representatives and agents, upon reasonable advance notice (a) to inspect the
Collateral, (b) to examine and make copies of the records of the Debtor relating
to the Collateral and (c) to discuss the Collateral and the related records of
the Debtor with, and to be advised as to the same by, the Debtor's officers and
employees, all at such reasonable times and intervals as the Secured Party may
determine, and all at the Debtor's expense.
 
4.1.2 Taxes. The Debtor will pay when due all taxes, assessments and
governmental charges and levies upon the Collateral, except those which are
being contested in good faith by appropriate proceedings and with respect to
which no Lien exists.
 
4.1.3 Records and Reports; Notification of Event of Default. The Debtor will
maintain complete and accurate books and records with respect to the Collateral,
and furnish to the Secured Party such reports relating to the Collateral as the
Secured Party shall from time to time reasonably request. The Debtor will give
prompt notice in writing to the Secured Party of the occurrence of any Event of
Default and of any other development, financial or otherwise, which might
materially and adversely affect the Collateral. The Debtor shall mark its books
and records to reflect the security interest of the Secured Party under this
Agreement.

- 5 -

--------------------------------------------------------------------------------



4.1.4 Financing Statements and Other Actions; Defense of Title. The Debtor will
execute and deliver to the Secured Party all financing statements, control
agreement and other documents and take such other actions as may from time to
time be reasonably requested by the Secured Party in order to maintain a first
perfected security interest in the Collateral. The Debtor will take any and all
commercially reasonable actions necessary to defend title to the Collateral
against all persons and to defend the security interest of the Secured Party in
the Collateral and the priority thereof against any Lien not expressly permitted
hereunder.
 
4.1.5 Disposition of Collateral. The Debtor will not sell, lease or otherwise
dispose of the Collateral except (a) prior to the occurrence of an Event of
Default, dispositions specifically permitted pursuant to the Loan Agreement,
(b) until such time following the occurrence of an Event of Default, as the
Debtor receives a notice from the Secured Party instructing the Debtor to cease
such transactions, sales or leases of Collateral consisting of Inventory in the
ordinary course of business, and (c) until such time as the Debtor receives a
notice from the Secured Party pursuant to Article VII, Proceeds of Collateral
consisting of Inventory collected in the ordinary course of business.
Notwithstanding anything to the contrary contained herein, nothing in the Loan
Documents, including this Section 4.1.5 and Section 4.1.6 shall prohibit the
Debtor from deploying the Collateral in accordance with the terms of contracts
with the Debtor’s customers.
 
4.1.6 Liens. The Debtor will not create, incur, or suffer to exist any Lien on
the Collateral except (a) the security interest created by this Agreement, and
(b) other Liens permitted pursuant to the Loan Agreement.
 
4.1.7 Change in Location, Jurisdiction of Organization or Name. The Debtor will
not (a) have any Collateral, or Proceeds or products thereof (other than
Collateral consisting of Inventory and Proceeds thereof disposed of as permitted
by Section 4.1.5) at a location other than a location specified in Schedule 2,
(b) maintain a place of business at a location other than a location specified
on Schedule 2, (c) change its name or taxpayer identification number, (d) change
its mailing address, or (e) change its jurisdiction of organization, unless the
Debtor shall have given the Secured Party not less than 30 days prior written
notice thereof, and the Secured Party shall have determined that such change
will not adversely affect the validity, perfection or priority of the Secured
Party's security interest in the Collateral.
 
4.1.8 Other Financing Statements. The Debtor will not file or authorize the
filing on its behalf of any financing statement naming it as debtor covering all
or any portion of the Collateral, except as permitted by Section 4.1.6.
 
4.2 Collateral Consisting of Inventory and Equipment.
 
4.2.1 Maintenance of Goods. The Debtor will do all things necessary to maintain,
preserve, protect and keep the Collateral in good repair and working and
saleable condition, normal wear and tear and damage by casualty loss excepted.

- 6 -

--------------------------------------------------------------------------------



4.2.2 Insurance. The Debtor will (a) maintain fire and extended coverage
insurance on the Collateral containing a lender's loss payable clause in favor
of the Secured Party, and providing that said insurance will not be terminated
except after at least 30 days written notice from the insurance company to the
Secured Party, (b) maintain such other insurance on the Collateral for the
benefit of the Secured Party as the Secured Party shall from time to time
request, (c) furnish to the Secured Party upon the request of the Secured Party
from time to time the originals of all policies of insurance on the Collateral
and certificates with respect to such insurance and (d) maintain general
liability insurance naming the Secured Party as an additional insured.
 
4.2.3 Safekeeping of Collateral Consisting of Inventory; Inventory Covenants.
The Secured Party shall not be responsible for (a) the safekeeping of the
Collateral consisting of Inventory; (b) any loss or damage thereto or
destruction thereof occurring or arising in any manner or fashion from any
cause; (c) any diminution in the value of Collateral consisting of Inventory or
(d) any act or default of any carrier, warehouseman, bailee or forwarding agency
or any other Person in any way dealing with or handling the Collateral
consisting of Inventory, except to the extent that the Debtor incurs any loss,
cost, claim or damage from any of the foregoing as a result of the gross
negligence or willful misconduct of the Secured Party. All risk of loss, damage,
distribution or diminution in value of the Collateral consisting of Inventory
shall, except as noted in the previous sentence, be borne by the Debtor.
 
4.2.4 Records and Schedules of Inventory. The Debtor shall keep correct and
accurate daily records on a first-in, first-out basis, itemizing and describing
the kind, type, quality and quantity of Collateral consisting of Inventory, the
Debtor's cost therefor and selling price thereof, and the daily withdrawals
therefrom and additions thereto and Collateral consisting of Inventory then on
consignment, and shall, at the request of the Secured Party, furnish to the
Secured Party, daily copies of the working papers related thereto.
 
4.3 Federal, State or Municipal Claims. The Debtor will notify the Secured Party
of any Collateral which constitutes a claim against a Governmental Authority, or
any instrumentality or agency thereof, the assignment of which claim is
restricted by federal, state or municipal law.
 
4.4 Warehouse Receipts Non-Negotiable. The Debtor agrees that if any warehouse
receipt or receipt in the nature of a warehouse receipt is issued with respect
to any of its Collateral consisting of Inventory, such warehouse receipt or
receipt in the nature thereof shall not be "negotiable" (as such term is used in
Section 7-104 of the UCC).
 
4.5 Mortgagee's and Landlord Waivers. The Debtor shall cause each mortgagee of
real property owned by the Debtor and each landlord of real property leased by
the Debtor (in both cases upon request by the Secured Party), where the value of
the Collateral located on such real property has an aggregate value equal to or
greater than $50,000, to execute and deliver instruments satisfactory in form
and substance to the Secured Party by which such mortgagee or landlord waives or
subordinates their rights, if any, in the Collateral.

- 7 -

--------------------------------------------------------------------------------


 
4.6 Notices, Reports and Information. The Debtor shall (i) notify the Secured
Party of any claim made or asserted against the Collateral by any Person or
other event which could reasonably be expected to have a Material Adverse
Effect; (ii) furnish to the Secured Party such statements and schedules further
identifying and describing the Collateral as the Secured Party may reasonably
request, all in reasonable detail; and (iii) upon reasonable request of the
Secured Party make such demands and requests for information and reports as the
Debtor is entitled to make in respect of the Collateral.
 
4.7 Further Assurances. At any time and from time to time, upon the request of
the Secured Party, and at the sole expense of the Debtor, Debtor shall promptly
execute and deliver all such further instruments and documents and take such
further action as the Secured Party may reasonably deem necessary or desirable
to preserve and perfect its security interest in the Collateral and carry out
the provisions and purposes of this Agreement, including, without limitation,
(a) the execution and filing of such financing statements as the Secured Party
may reasonably require and (b) the deposit of all certificates of title issuable
with respect to any of the Collateral and noting thereon the security interest
hereunder. A carbon, photographic, or other reproduction of this Agreement or of
any financing statement covering the Collateral or any part thereof shall be
sufficient as a financing statement and may be filed as a financing statement.
The Debtor shall promptly endorse and deliver to the Secured Party all
documents, instruments, and chattel paper relating to the Collateral that it now
owns or may hereafter acquire.
 
ARTICLE V
 
DEFAULT
 
5.1 Acceleration and Remedies. Upon the occurrence and during the continuation
of an Event of Default under the Loan Agreement or any other Loan Document, the
Secured Party may exercise any or all of the following rights and remedies:
 
5.1.1 Those rights and remedies provided in this Agreement, the Loan Agreement,
or any other Loan Document, provided that this Section 5.1.1 shall not be
understood to limit any rights or remedies available to the Secured Party prior
to an Event of Default that by their terms are not so limited.
 
5.1.2 Those rights and remedies available to a secured party under the UCC
(whether or not the UCC applies to the affected Collateral) or under any other
applicable law (including, without limitation, any law governing the exercise of
a bank's right of setoff or bankers' Lien) when a debtor is in default under a
security agreement.
 
5.1.3 Without notice except as specifically provided in Section 7.1 or elsewhere
herein, sell, lease, assign, grant an option or options to purchase or otherwise
dispose of the Collateral or any part thereof in one or more parcels at public
or private sale, for cash, on credit or for future delivery, and upon such other
terms as the Secured Party may deem commercially reasonable.
 
5.2 Debtor's Obligations Upon Event of Default. Upon the request of the Secured
Party after the occurrence of an Event of Default, the Debtor will:

- 8 -

--------------------------------------------------------------------------------



5.2.1 Assembly of Collateral. Assemble and make available to the Secured Party
the Collateral and all records relating thereto at any place or places specified
by the Secured Party.
 
5.2.2 The Secured Party's Access. Permit the Secured Party, by the Secured
Party's representatives and agents, to enter any premises where all or any part
of the Collateral, or the books and records relating thereto, or both, are
located, to take possession of all or any part of the Collateral and to remove
all or any part of the Collateral.
 
5.3 License. The Secured Party is hereby granted a license or other right to
use, following the occurrence and during the continuance of an Event of Default,
without charge, the Debtor's labels, patents, copyrights, rights of use of any
name, trade secrets, trade names, trademarks, service marks, customer lists and
advertising matter, or any property of a similar nature, as it pertains to the
Collateral, in completing production of, advertising for sale, and selling any
Collateral, and, following the occurrence and during the continuance of an Event
of Default, the Debtor's rights under all licenses and all franchise agreements
shall inure to the Secured Party's benefit for such purposes. In addition, the
Debtor hereby irrevocably agrees that the Secured Party may, following the
occurrence and during the continuance of an Event of Default, sell any of the
Debtor's Collateral consisting of Inventory directly to any Person, including
without limitation Persons who have previously purchased the Debtor's Collateral
consisting of Inventory from the Debtor and in connection with any such sale or
other enforcement of the Secured Party's rights under this Agreement, may sell
Collateral consisting of Inventory which bears any trademark owned by or
licensed to the Debtor and any Collateral consisting of Inventory that is
covered by any copyright owned by or licensed to the Debtor and the Secured
Party may finish any work in process and affix any trademark owned by or
licensed to Debtor and sell such Collateral consisting of Inventory as provided
herein.
 
ARTICLE VI
 
WAIVERS, AMENDMENTS AND REMEDIES
 
No delay or omission of the Secured Party to exercise any right or remedy
granted under this Agreement shall impair such right or remedy or be construed
to be a waiver of any Event of Default, or an acquiescence therein, and any
single or partial exercise of any such right or remedy shall not preclude any
other or further exercise thereof or the exercise of any other right or remedy.
No waiver, amendment or other variation of the terms, conditions or provisions
of this Agreement whatsoever shall be valid unless in writing signed by the
Secured Party and then only to the extent in such writing specifically set
forth. All rights and remedies contained in this Agreement or by law afforded
shall be cumulative and all shall be available to the Secured Party until the
Secured Obligations have been paid in full.

- 9 -

--------------------------------------------------------------------------------


 
ARTICLE VII
 
GENERAL PROVISIONS
 
7.1 Notice of Disposition of Collateral. To the extent notice of the time and
place of any public sale or the time after which any private sale or other
disposition of all or any part of the Collateral may not be waived under
applicable law, any notice made shall be deemed reasonable if sent to the
Debtor, addressed as set forth in Article VIII, at least 10 days prior to
(a) the date of any such public sale or (b) the time after which any such
private sale or other disposition may be made.
 
7.2 The Secured Party Performance of Debtor's Obligations. Without having any
obligation to do so, the Secured Party may perform or pay any obligation which
the Debtor has agreed to perform or pay in this Agreement and the Debtor shall,
reimburse the Secured Party for any amounts paid by the Secured Party pursuant
to this Section 7.2. The Debtor's obligation to reimburse the Secured Party
pursuant to the preceding sentence shall be a Secured Obligation payable on
demand.
 
7.3 Authorization for the Secured Party to Take Certain Action. The Debtor
irrevocably authorizes the Secured Party at any time and from time to time in
the sole discretion of the Secured Party and appoints the Secured Party as its
attorney in fact during the existence of an Event of Default (a) to execute on
behalf of the Debtor as debtor and to file financing statements necessary or
desirable in the Secured Party's sole discretion to perfect and to maintain the
perfection and priority of the Secured Party's security interest in the
Collateral, (b) to indorse and collect any cash Proceeds of the Collateral,
(c) to file a carbon, photographic or other reproduction of this Agreement or
any financing statement with respect to the Collateral as a financing statement
in such offices as the Secured Party in its sole discretion deems necessary or
desirable to perfect and to maintain the perfection and priority of the Secured
Party's security interest in the Collateral, and (d) to discharge past due
taxes, assessments, charges, fees or Liens on the Collateral (except for such
Liens as are specifically permitted hereunder), and the Debtor agrees to
reimburse the Secured Party on demand for any payment made or any expense
incurred by the Secured Party in connection therewith, provided that this
authorization shall not relieve the Debtor of any of its obligations under this
Agreement or under any other Loan Document.
 
7.4 Specific Performance of Certain Covenants. The Debtor acknowledges and
agrees that a breach of any of the covenants contained in Sections 4.1.4, 4.1.6,
5.3, or 7.6 will cause irreparable injury to the Secured Party, that the Secured
Party has no adequate remedy at law in respect of such breaches and therefore
agrees, without limiting the right of the Secured Party to seek and obtain
specific performance of other obligations of the Debtor contained in this
Agreement, that the covenants of the Debtor contained in the Sections referred
to in this Section 7.4 shall be specifically enforceable against the Debtor.
 
7.5 Use and Possession of Certain Premises. Upon the occurrence of an Event of
Default, the Secured Party shall be entitled to occupy and use any premises
owned or leased by the Debtor where any of the Collateral or any records
relating to the Collateral are located until the Secured Obligations are paid or
the Collateral is removed therefrom, whichever first occurs, without any
obligation to pay the Debtor for such use and occupancy.

- 10 -

--------------------------------------------------------------------------------


 
7.6 Dispositions Not Authorized. The Debtor is not authorized to sell or
otherwise dispose of the Collateral except as set forth in Section 4.1.5 and
notwithstanding any course of dealing between the Debtor and the Secured Party
or other conduct of the Secured Party, no authorization to sell or otherwise
dispose of the Collateral (except as set forth in Section 4.1.5) shall be
binding upon the Secured Party unless such authorization is in writing signed by
the Secured Party.
 
7.7 Benefit of Agreement. The terms and provisions of this Agreement shall be
binding upon and inure to the benefit of the Debtor, the Secured Party and their
respective successors and assigns, except that the Debtor shall not have the
right to assign its rights or delegate its obligations under this Agreement or
any interest herein, without the prior written consent of the Secured Party.
 
7.8 Survival of Representations. All representations and warranties of the
Debtor contained in this Agreement shall survive the execution and delivery of
this Agreement.
 
7.9 Taxes and Expenses. Any taxes (including income taxes) payable or ruled
payable by federal or state authority in respect of this Agreement shall be paid
by the Debtor, together with interest and penalties, if any. Debtor shall
reimburse the Secured Party for any and all out-of-pocket expenses and internal
charges (including reasonable attorneys', auditors' and accountants' fees and
reasonable time charges of attorneys, paralegals, auditors and accountants who
may be employees of the Secured Party) paid or incurred by the Secured Party in
connection with the preparation, execution, delivery, administration, collection
and enforcement of this Agreement (subject to limitations set forth in the Loan
Agreement) and in the audit, analysis, administration, collection, preservation
or sale of the Collateral (including the reasonable expenses and charges
associated with any periodic or special audit of the Collateral). Any and all
costs and expenses incurred by the Debtor in the performance of actions required
pursuant to the terms hereof shall be borne solely by the Debtor.
 
7.10 Headings. The title of and section headings in this Agreement are for
convenience of reference only, and shall not govern the interpretation of any of
the terms and provisions of this Agreement.
 
7.11 Termination. This Agreement shall continue in effect (notwithstanding the
fact that from time to time there may be no Secured Obligations outstanding)
until (a) the Loan Agreement has terminated pursuant to its express terms and
(b) all of the Secured Obligations have been indefeasibly paid and performed in
full and no commitments of the Secured Party which would give rise to any
Secured Obligations are outstanding.
 
7.12 ENTIRE AGREEMENT. THIS AGREEMENT EMBODIES THE ENTIRE AGREEMENT AND
UNDERSTANDING BETWEEN THE DEBTOR AND THE SECURED PARTY RELATING TO THE
COLLATERAL AND SUPERSEDES ALL PRIOR AGREEMENTS AND UNDERSTANDINGS BETWEEN THE
DEBTOR AND THE SECURED PARTY RELATING TO THE COLLATERAL.
 
7.13 CHOICE OF LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE INTERNAL LAWS (AND NOT THE LAW OF CONFLICTS) OF THE STATE
OF TEXAS, BUT GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL BANKS.

- 11 -

--------------------------------------------------------------------------------


 
7.14 INDEMNITY. THE DEBTOR HEREBY AGREES TO INDEMNIFY SECURED PARTY AND ITS
RESPECTIVE SUCCESSORS, ASSIGNS, AGENTS, ATTORNEYS, AND EMPLOYEES, FROM AND
AGAINST ANY AND ALL LIABILITIES, DAMAGES, PENALTIES, SUITS, COSTS, AND EXPENSES
OF ANY KIND AND NATURE (INCLUDING, WITHOUT LIMITATION, ALL REASONABLE EXPENSES
OF LITIGATION OR PREPARATION THEREFOR WHETHER OR NOT SECURED PARTY IS A PARTY
THERETO) IMPOSED ON, INCURRED BY OR ASSERTED AGAINST SECURED PARTY OR THEIR
RESPECTIVE SUCCESSORS, ASSIGNS, AGENTS, ATTORNEYS, AND EMPLOYEES, IN ANY WAY
RELATING TO OR ARISING OUT OF THIS AGREEMENT, OR THE MANUFACTURE, PURCHASE,
ACCEPTANCE, REJECTION, OWNERSHIP, DELIVERY, LEASE, POSSESSION, USE, OPERATION,
CONDITION, SALE, RETURN OR OTHER DISPOSITION OF ANY COLLATERAL (INCLUDING,
WITHOUT LIMITATION, LATENT AND OTHER DEFECTS, WHETHER OR NOT DISCOVERABLE BY THE
SECURED PARTY OR THE DEBTOR, AND ANY CLAIM FOR PATENT, TRADEMARK OR COPYRIGHT
INFRINGEMENT). WITHOUT LIMITING ANY PROVISION OF THIS AGREEMENT, IT IS THE
EXPRESS INTENTION OF THE PARTIES HERETO THAT EACH PERSON TO BE INDEMNIFIED UNDER
THIS SECTION SHALL BE INDEMNIFIED FROM AND HELD HARMLESS AGAINST ANY AND ALL
LOSSES, LIABILITIES, CLAIMS, DAMAGES, PENALTIES, JUDGMENTS, DISBURSEMENTS,
COSTS, AND EXPENSES (INCLUDING REASONABLE ATTORNEYS' FEES) ARISING OUT OF OR
RESULTING FROM THE SOLE CONTRIBUTORY OR ORDINARY NEGLIGENCE OF SUCH PERSON;
PROVIDED, HOWEVER, NO PERSON SHALL BE INDEMNIFIED HEREUNDER FOR ITS OWN GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT.
 
7.15 WAIVER OF JURY TRIAL. TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
THE DEBTOR HEREBY IRREVOCABLY AND EXPRESSLY WAIVES ALL RIGHT TO A TRIAL BY JURY
IN ANY ACTION, PROCEEDING, OR COUNTERCLAIM (WHETHER BASED UPON CONTRACT, TORT,
OR OTHERWISE) ARISING OUT OF OR RELATING TO ANY OF THE LOAN DOCUMENTS OR THE
TRANSACTIONS CONTEMPLATED THEREBY OR THE ACTIONS OF LENDER IN THE NEGOTIATION,
ADMINISTRATION, OR ENFORCEMENT THEREOF.
 
7.16 TEXAS FINANCE CODE SECTION 307.052 COLLATERAL PROTECTION INSURANCE NOTICE.
DEBTOR IS REQUIRED TO: (I) KEEP THE PROPERTY INSURED AGAINST DAMAGE IN THE
AMOUNT SPECIFIED IN THE LOAN DOCUMENTS; (II) PURCHASE THE INSURANCE FROM AN
INSURER THAT IS AUTHORIZED TO DO BUSINESS IN THE STATE OF TEXAS OR AN ELIGIBLE
SURPLUS LINES INSURER; AND (III) NAME SECURED PARTY AS THE PERSON TO BE PAID
UNDER THE POLICY IN THE EVENT OF A LOSS AS AND TO THE EXTENT REQUIRED IN THE
LOAN AGREEMENT. DEBTOR MUST, IF REQUIRED BY SECURED PARTY PURSUANT TO THE LOAN
AGREEMENT, DELIVER TO SECURED PARTY A COPY OF THE POLICY AND PROOF OF THE
PAYMENT OF PREMIUMS. IF DEBTOR FAILS TO MEET ANY REQUIREMENT SET FORTH IN THIS
SECTION 7.15, SECURED PARTY MAY OBTAIN COLLATERAL PROTECTION INSURANCE ON BEHALF
OF DEBTOR AT THE DEBTOR'S EXPENSE AS AND TO THE EXTENT EXPLICITLY PERMITTED BY
THE LOAN AGREEMENT.

- 12 -

--------------------------------------------------------------------------------


 
ARTICLE VIII
 
NOTICES
 
8.1 Sending Notices. Any notice required or permitted to be given under this
Agreement shall be sent (and deemed received) in the manner and to the addresses
set forth in the Loan Agreement. All such notices to the Debtor hereunder shall
be given or made at the appropriate address or telecopier number of the Debtor
in accordance with the Loan Agreement.
 
8.2 Change in Address for Notices. The Debtor and the Secured Party may change
the address for service of notice upon it by a notice in writing to the other
parties.
 
[Remainder of Page Intentionally Left Blank]

- 13 -

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Debtor and the Secured Party have executed this
Agreement as of the date first above written.
 
DEBTOR:
 
ISECURETRAC CORP.
       
By:
/s/ Peter A. Michel
 
Name: Peter A. Michel
 
Title: Chief Executive Officer



Address for Notices:
5078 S. 111th Street
   
Omaha, Nebraska 68137
 
Fax No.:
     
 
Telephone No.:
         
 
Attention:
      
 
e-mail:
      
 

 
Signature Page to Security Agreement
 

--------------------------------------------------------------------------------




SECURED PARTY:
 
CRESTPARK LP, INC.
       
By:
/s/ Heather Kreager
 
Name: Heather Kreager
 
Title: Senior Vice President

 
Signature Page to Security Agreement


--------------------------------------------------------------------------------



SCHEDULE 1
 
UCC Filing Jurisdictions
 
Debtor
 
Jurisdiction
ISECURETRAC CORP.
 
Secretary of State Delaware


--------------------------------------------------------------------------------




SCHEDULE 2
 
Locations
 
Principal Place of Business and Mailing Address:
 
5078 South 111th Street
Omaha, NE 68137


Location(s) of Receivables Records (if different from Principal Place of
Business above):
 
Properties Leased by each Debtor (indicate which) (include Landlord's Name):

 

 
1)
SECUREtrac Corp. Home Office

5078 South 111th Street
Omaha, NE 68137
Record Owner/Landlord: CB Richard Ellis/MEGA Corp.



 
2)
iSECURETrac Corp. Monitoring Center

11132 “Q” Street
Omaha, NE 68137
Record Owner/Landlord: CB Richard Ellis/MEGA Corp.


--------------------------------------------------------------------------------




SCHEDULE 3
 
Federal Employer Identification Numbers
 
Debtor
 
Federal Employer
Identification Number
ISECURETRAC CORP.
 
87-0347787
IST SERVICES, INC.
 
74-3063608


--------------------------------------------------------------------------------


 